Title: Thomas Jefferson to Isaac Briggs, 18 May 1817
From: Jefferson, Thomas
To: Briggs, Isaac


          
            Dear Sir
            May 18. 17.
          
          Your favor of the 9th never came to hand till the last night, viz. two days after the meeting of the board at New York who were to decide on the persons to be employed in the direction of their grand canal: and as the arrangements of our mail render it impossible to get a letter to N. York before the last of the month, the certainty that the decision will be over, prevents my doing more than to acknolege your letter. I have thought it the less important, as my opinion of your high talents as a Mathematician and Astronomer was sufficiently proved by my having appointed you Surveyor General of the South Western department, and again by my employing you to designate the direction of a the nearest road from Washington to N. Orleans by observati which should not cross the mountains by observations of Latitude and Longitude only, and my well known approbation of what you did. this work required Mathematical talents of a high order. my solicitations to you too to undertake the astronomical observations & calculations for the map of our state, had that proceeded on the scale at first contemplated, was a proof that I continued my confidence in you. still, had your letter arrived in time I should with great pleasure have and as an act of duty,  have given testimony direct of my confidence in your qualifications, industry & integrity. as it is I can only tender my regrets that your application came so late, with the assurance of my constant friendship & respect.
          Th: Jefferson
        